Citation Nr: 0842344	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  08-01 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
30 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to August 
1964.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the St. Petersburg, Florida 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In an October 2004 rating decision, 
the RO granted service connection for PTSD, and assigned a 
disability rating of 30 percent.  In a July 2006 rating 
decision, the RO denied entitlement to a TDIU.


FINDINGS OF FACT

1.  From March 10, 2004, the veteran's PTSD has reduced 
reliability and productivity in occupational and social 
functioning, and has made the maintenance of effective 
relationships difficult but not impossible.

2.  The veteran's PTSD does not make him unable to secure or 
follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  From March 10, 2004, the veteran's impairment due to PTSD 
has met the criteria for a 50 percent disability rating.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.10, 4.130, Diagnostic Code 9411 (2008).

2.  Neither direct assignment nor extraschedular 
consideration of a TDIU is warranted.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. Part 4, including §§ 4.7, 4.10, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Issues

VA established service connection for the veteran's PTSD 
related to sexual trauma during service.  The veteran 
contends that his PTSD produces impairment that warrants a 
disability rating higher than the initial 30 percent 
disability rating that the RO assigned.  He also contends 
that he is unable to work because of the effects of his PTSD 
and that a TDIU is therefore warranted.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  At the time of the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

The veteran appealed the initial 30 percent disability rating 
that the RO assigned, effective in March 2004, for PTSD.  The 
Board will consider the evidence for the entire period since 
March 2004, and will consider whether staged ratings are 
warranted.

VA regulations allow for the assignment of a total disability 
rating based on individual unemployability (TDIU) when a 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, and 
the veteran has certain combinations of ratings for service-
connected disabilities.  If there is only one such 
disability, that disability must be ratable at 60 percent or 
more.  If there are two or more disabilities, there must be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a).

Even if service-connected disabilities fail to meet the 
percentage standards set forth in 38 C.F.R. § 4.16(a), 
referral to the Director of the VA Compensation and Pension 
Service for extraschedular consideration of a TDIU is 
warranted if the veteran nonetheless is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  38 C.F.R. § 4.16(b).

The VA rating schedule provides for evaluating PTSD and other 
mental disorders under a General Rating Formula for Mental 
Disorders, as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name  
.......................... 100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships  
............................................. 70 
percent

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships  ........................... 50 percent

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events)
   ..................................................... 30 percent

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication  
............................. 10 percent

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication  
................................ 0 percent

38 C.F.R. § 4.130.

The claims file contains records of VA mental health 
treatment in 2003 to 2008.  The report of an April 2003 
psychological evaluation recounts the veteran's report that 
the manifestations of his PTSD had worsened recently.  The 
veteran stated that his PTSD led to marital problems, such 
that he slept away from home.  He reported having trouble 
with anger, and having sleep disturbance and preoccupation 
with past experiences.  He indicated that his anger had 
contributed to the loss of an earlier job.  S. D., Ph.D., the 
VA staff psychologist who evaluated the veteran, found that 
the veteran was oriented and coherent, with no evidence of 
psychosis.  Dr. D.'s impression was PTSD.

The veteran continued to see Dr. D. for outpatient mental 
health treatment.  Treatment notes reflect the veteran's 
reports that his work had been affected by his problems with 
anger.  In 2003, the veteran indicated that he was 
preoccupied and withdrawn, which caused problems in his 
marriage to the extent that his wife was considering divorce.  
The veteran's wife died in 2004.  The veteran reported 
receiving ongoing support from Alcoholics Anonymous (AA), and 
maintaining sobriety.  In 2004 and 2005, he indicated that he 
was making efforts to improve his relationships with family 
members.  He later reported entering new relationships with 
women.  From 2003 forward, Dr. D. noted that the veteran 
showed anxiety and depression.  In 2005 to 2007, Dr. D. found 
that the veteran was coping reasonably well with his 
relationships and with some stressful events.  Records of VA 
medical and mental health treatment in 2007 and 2008 reflect 
that the veteran's sexual trauma history led to exacerbated 
anxiety when treatment for prostate cancer required rectal 
examinations.

In a VA PTSD examination in August 2004, the veteran reported 
having had mental health treatment since 1986.  He reported a 
history of bouts of violent behavior and thinking.  He stated 
that he had sleep disturbance, irritability, and recurrent 
thoughts and dreams of the military sexual trauma.  The 
examiner concluded that the veteran had PTSD as a result of 
his military sexual trauma.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 45.

The veteran has described the effects of his PTSD in 
statements in support of his claims for service connection 
and a higher disability rating for PTSD, and for a TDIU.  He 
has written that he has had flashbacks, nightmares, 
depression, anger, and rage.  He reported that he had 
constant anxiety.  He indicated that depression led him to 
spend most of each day in bed.  He stated that his 
relationships with his wife and children had suffered because 
of his symptoms, especially his uncontrolled anger.  He 
indicated that his symptoms had led him to drink excessively 
for several years, and that he had been in recovery from 
alcoholism since the 1970s.  

The veteran reported that after service he worked for many 
years as a supermarket warehouseman, and as a union shop 
steward in that setting.  He stated that he had lost 
warehouse jobs because of his aggressiveness.  He related 
that he had been physically abusive to family members and 
others.  He reported having had homicidal thoughts about a 
boss who fired him, and having undergone intensive therapy to 
address his rage.  He wrote that he had gone on to work as an 
addiction counselor.  He asserted that his mental and 
physical condition had made him unemployable since 1997.

The veteran has indicated that the United States Social 
Security Administration (SSA) awarded him disability 
benefits.  The RO sought SSA records showing SSA's findings 
as to the causes of the veteran's disability; but learned 
that those records were not available.

In several statements submitted in 2005 and later, the 
veteran indicated that, while he was employed, his PTSD had 
led him to have an aggressive outlook and to work with great 
intensity.  He stated that this intensity had led to physical 
injuries that contributed to his becoming unemployable from 
1997 forward.  In 2007, the veteran wrote that he had lost 
several jobs because of his defiant behavior caused by his 
PTSD.  He stated that his PTSD also had contributed to his 
unemployability indirectly, by affecting his physical 
condition.

On a VA PTSD examination in December 2007, the veteran 
reported ongoing PTSD symptoms.  He stated that he had 
outpatient mental health treatment visits two to four times 
per year.  He reported that he had medically retired in 1997 
due to heel spurs.  He indicated that his episodes of rage 
had decreased in recent years.  He related that his moods 
were unpredictable; that he was happy about half of the time, 
but very suddenly became anxious, depressed, or angry.  He 
stated that he had difficulty relating with men, and felt on 
guard around them.  He reported that his days typically 
included riding a bicycle, going to an AA meeting, going out 
to eat, and spending time with his girlfriend or his family 
members.  He did not report any current sleep impairment, 
hallucinations, obsessive behavior, panic attacks, or 
episodes of violence.

The examiner found that the veteran's speech and memory were 
normal.  The examiner observed that the veteran presently 
controlled his environment and handled his stress, anxiety, 
and rage.  The examiner noted and that this would be more 
difficult if the veteran were employed.  The examiner opined 
that if the veteran were employed, he would have occasional 
problems related to his PTSD.  The examiner indicated that 
the veteran did not have total occupational and social 
impairment due to his PTSD.  The examiner assigned a GAF 
score of 75.

In October 2008, the veteran had a Travel Board hearing at 
the RO before the undersigned Veterans Law Judge.  The 
veteran reported that he had panic attacks and depression 
three or four times per week, and rage episodes two or three 
times per week.  He stated that he had trouble sleeping, and 
was able to sleep only about three hours per night.  He 
related that throughout the years he worked he had 
experienced trouble due to his aggressive attitude, anger, 
and episodes of rage.  He indicated that such problems led to 
being fired from three jobs, including the last job he held.  
He reported that he had VA outpatient mental health treatment 
visits three or four times per year, but that he did not want 
to take any medication for his PTSD.

The evidence consistently indicates that the veteran 
experiences chronic and recurrent anxiety, depression, and 
anger.  His PTSD symptoms have had negative effects on his 
relationships and his employment.  The effects appear to rise 
to the level of disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.  Thus, his impairment due to PTSD is 
reasonably consistent with the criteria for a 50 percent 
disability rating.  The level of impairment has met those 
criteria since service connection for PTSD became effective 
in 2004.  The evidence does not show an even greater level of 
impairment such as would warrant a 70 percent rating.  The 
veteran's anxiety and depression are reportedly recurrent, 
but not so persistent as to be nearly continuous.  He has 
trouble with, but ultimately is able to maintain, some work 
and social relationships.

The veteran reports that his PTSD symptoms, particularly his 
problems controlling anger, led to the loss of several jobs.  
Nonetheless, he maintained employment fairly regularly until 
he retired in 1997.  Non-service-connected physical disorders 
reportedly were at least a major factor in his retirement.  
PTSD is the veteran's only disability for which service 
connection has been established.  Even with the 50 percent 
rating for PTSD that the Board grants in this appeal, the 
rating does not meet the requirements under 38 C.F.R. 
§ 4.16(a) for a TDIU.  As the veteran's PTSD does not make 
him unable to secure or follow a substantially gainful 
occupation, this case does not warrant referral to the 
appropriate VA official of consideration of a TDIU on an 
extraschedular basis.


Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In cases, such as the veteran's appeal of the rating for his 
PTSD, where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the veteran was notified that his claim for 
service connection for PTSD was awarded with an effective 
date of March 10, 2004, the date of his claim, and that a 30 
percent rating was assigned.  He was provided notice how to 
appeal that decision, and he did so.  He was provided a 
statement of the case that advised him of the applicable law 
and criteria required for a higher rating; and he 
demonstrated his actual knowledge of what was required to 
substantiate a higher rating in his argument included on his 
Substantive Appeal.  Although he was not provided pre-
adjudicatory notice that he would be assigned an effective 
date in accordance with the facts found as required by 
Dingess, he was assigned the date of the claim as an 
effective date, the earliest permitted by law.  38 U.S.C.A. 
§ 5110(a).  Moreover, the record shows that the appellant was 
represented by a Veteran's Service Organization and its 
counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).  

In a claim for a TDIU, VA notice should include the 
information necessary to substantiate a TDIU claim.  Such 
notice was provided in this case.  In an April 2006 letter, 
issued prior to the July 2006 rating decision denying a TDIU, 
the RO stated that to establish entitlement to a TDIU, the 
evidence must show that his service-connected disabilities 
were sufficient to prevent him from getting or keeping 
substantially gainful employment.  The letter also explained 
the disability percentage requirements under 38 C.F.R. § 4.16 
for a TDIU.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  VA has 
substantially complied with the notice and assistance 
requirements; and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

From March 10, 2004, a 50 percent disability rating for PTSD 
is granted, subject to the laws and regulations controlling 
the disbursement of monetary benefits.

Entitlement to a TDIU is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


